Citation Nr: 0320996	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  02-07 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for a claimed left ankle 
disorder.  



ATTORNEY FOR THE BOARD

M. O'Lear, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1979 to April 
1982.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 decision by the RO.  


REMAND

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law after receipt of the 
veteran's claim of service connection for a left ankle 
disability.  

The VCAA essentially enhances the VA's obligation to notify 
him about his claim (i.e., what information or evidence is 
required to grant his claim) and to assist him to obtain 
evidence for his claim.  

The RO must ensure compliance with the notice and duty to 
assist provisions contained in the VCAA, to include sending 
any additional letters to the veteran or obtaining any 
additional medical or other evidence, as deemed appropriate.  
See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, 5107).  

In that regard, the RO must ensure that the veteran has been 
notified of what information or evidence was needed from him 
and what the VA has done and will do to assist him in 
substantiating his claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Further, the RO must also ensure that 
the veteran has been afforded the requisite time and 
opportunity to respond.  

A review of the record indicates that the RO has not provided 
the veteran with adequate notification of the redefined 
obligations of the VA as contained in the VCAA.  This due 
process deficiency should be addressed on remand.  

The record reflects that the veteran was originally scheduled 
for a RO hearing on June 27, 2002; however, he cancelled his 
appearance at that hearing and requested that it be 
rescheduled with one month's advance notice so that he could 
arrange for transportation.  

A hearing was then re-scheduled before a local Hearing 
Officer at the RO on August 8, 2002.  The RO notified the 
veteran of this hearing by a letter dated on July 25, 2002.   

A review of the record does not reveal whether the scheduled 
hearing was held.  The claims file does not contain a 
transcript from the hearing, and the RO indicated on VA Form 
8, Certification of Appeal, dated August 8, 2002, that a 
hearing was not even requested.  

In view of this, the RO is requested to clarify whether the 
August 2002 hearing in fact took place and, if so, to include 
a copy of the hearing transcript in the claims file.  

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should undertake appropriate 
steps to review the claims file and take 
appropriate steps to ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  This includes issuing any 
additional letters to the veteran and 
obtaining any additional medical or other 
evidence, as deemed appropriate, in regard 
to the duty to notify him of what 
information or evidence was needed from 
him and what the VA has done and will do 
to assist him in substantiating his claim 
of service connection for a left ankle 
disability.  

2.  The RO should associate with the 
claims file the transcript of any local RO 
hearing that took place in August 2002.  
If the veteran failed to appear for the 
hearing, the RO should so indicate for the 
record.  

3.  Thereafter, the RO must readjudicate 
the claim of service connection.  If the 
claim remains denied, send the veteran a 
Supplemental Statement of the Case 
and give him an opportunity to respond.  

Thereafter, if indicated, the case should be 
returned to the Board for further appellate 
disposition.  

The veteran has the right to submit additional 
evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



